 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     JOANN BERNAL
 6
                                     UNITED STATES DISTRICT COURT
 7
                                    EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )               CASE NO. 1:19-cr-00143-DAD-BAM
                                         )
11                     Plaintiff,        )               STIPULATION FOR MODIFICATION OF
                                         )               PRETRIAL RELEASE CONDITIONS FOR
12                                       )               THE REMOVAL OF LOCATION
     vs.                                 )               MONITORING COMPONENT AND
13                                       )               ORDER THEREON
                                         )
14   JOANN BERNAL,                       )
                                         )
15                                       )               Judge: Hon. Barbara A. McAuliffe
                       Defendant.        )
16   ____________________________________)
17

18           IT IS HEREBY STIPULATED by and between the Defendant, JOANN BERNAL, her

19   attorney of record, CAROL ANN MOSES, Assistant United States Attorney, KIMBERLY

20   SANCHEZ, and Assistant United States Attorney JUSTIN GILIO that a Pretrial Release
21   Modification for the removal of the location monitoring component of Ms. Bernal’s Pretrial

22   Release Conditions be granted due to her exceptional progress on Pretrial Release.

23           On June 24, 2019, Ms. Bernal was released from custody with release conditions. She was

24   placed on Home Detention with a location monitoring ankle device. On August 8, 2019, this

25   Court granted Ms. Bernal’s request for modification of Pretrial Conditions to allow her to be

26   absent from her home for two hours per day so that she may take her children to school in the
27   morning and pick them up in the afternoon. On August 19, 2019, this Court granted Ms. Bernal’s

28   second request for modification of Pretrial Conditions to allow her to be removed from Home


     STIPULATION FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITION OF THE LOCATION MONITORING COMPONENT                                                  1
 1   Detention and placed on Curfew between 8:00 PM and 6:00 AM.

 2           Ms. Bernal is actively participating in counseling for mental health, as well as random

 3   substance abuse testing and community service. She has satisfied the requirements of attending

 4   meetings with CPS (Child Protective Services) and taking parenting classes weekly. Ms. Bernal

 5   has regained full custody of her three minor children with no restrictions, is working full time,

 6   and is attending school.

 7           It is the opinion of Pretrial Services Officer Frank Guerrero that the removal of the

 8   location monitoring component for Ms. Bernal is in order due to her outstanding performance

 9   while on pretrial release. Officer Guerrero reports that Ms. Bernal has remained in full

10   compliance with all that has been asked of her and is in complete support of this modification

11   request. Officer Guerrero has continued to provide excellent reports on Ms. Bernal and strongly

12   recommends the removal of the location monitoring component.

13           The proposed modification of the location monitoring component of the Pretrial Release

14   Conditions for Ms. Bernal is from:

15                            LOCATION MONITORING: The defendant shall participate

16                   in the Location Monitoring program component and abide by all the

17                   requirements of the program, which will include having a location

18                   monitoring unit installed in your residence and a radio frequency

19                   transmitter device attached to your person,

20   TO:
21                            There will be no Location Monitoring program component.

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     STIPULATION FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITION OF THE LOCATION MONITORING COMPONENT                                                      2
 1           All other terms and conditions of Pretrial Release not in conflict will stay in the same

 2   force and effect.

 3

 4   Dated: March 16, 2020                                   /s/Carol Ann Moses
                                                            CAROL ANN MOSES
 5                                                          Attorney for Defendant
 6                                                          JOANN BERNAL

 7
     Dated: March 16, 2020                                  /s/Kimberly Sanchez
 8                                                          KIMBERLY SANCHEZ
                                                            Assistant United States Attorney
 9

10   Dated: March 16, 2020                                   /s/Justin Gilio
                                                            JUSTIN GILIO
11
                                                            Assistant United States Attorney
12

13

14                                                      ORDER

15           GOOD CAUSE APPEARING, the above request as to the Pretrial Release Condition of

16   Defendant JOANN BERNAL in Case No. 1:19-cr-00143-DAD-BAM is hereby modified as to the

17   location monitoring component to reflect that the location monitoring component is removed. All

18   other Pretrial Conditions of Release not in conflict will remain in full force and effect.

19   IT IS SO ORDERED.
20
         Dated:     March 16, 2020                              /s/ Barbara   A. McAuliffe              _
21
                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28


     STIPULATION FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITION OF THE LOCATION MONITORING COMPONENT                                                         3
